DETAILED ACTION
This office action is in response to claims filed 6 October 2022.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks filed 6 October 2022 have been fully considered but are considered moot because the arguments do not specifically challenge the new references used to reject the limitations at issue in the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9, 13, and 14 (line numbers correspond to claim 9),
a.	In line 4, it is not clearly understood or distinctly claimed why the virtual machine is reactivated if there is no prior deactivation. For examination purposes, the examiner will interpret the virtual machine as being deactivated at some time prior to the reactivation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KRUMPE Pub. No.: US 2012/0173730 A1 (hereafter KRUMPE), in view of ANAND et al. Pub. No.: US 2010/0223622 A1 (hereafter ANAND), in view of BLYTHE et al. Pub. No.: US 2012/0233609 A1 (hereafter BLYTHE).

ANAND and BLYTHE were cited in the previous PTO-892 dated 6 July 2022.

Regarding claim 1, KRUMPE teaches the invention substantially as claimed, including:
A non-transitory computer readable medium storing a virtual resource allocation program including instructions that cause computers to perform operations ([0026] Device 200 may perform certain operations in response to processing unit 220 executing software instructions contained in a computer-readable medium) comprising: 
receiving, by an Infrastructure as a Service (IaaS) base, resource request information from a virtual resource management system ([0033] As shown in FIG. 4, user device 110 may include a host operating system (OS) 400, a hypervisor 410 (i.e., “virtual resource management system”) [0035] Hypervisor 410 may provide an interface to infrastructure as a service (IaaS) provided by user device 110. In one example, hypervisor 410 may be capable of providing a console to a screen of a selected guest operating system. [0030] User device 110-1 may wish to perform an operation (e.g., execute an application, process images, etc.), but may not have the resources available to perform the operation. In such a situation, user device 110-1 may provide a request 320 (i.e., request 320 comes from user via hypervisor, and is therefore “from” the hypervisor) for resources to management server 120 (i.e., “IaaS base”), and management server 120 may receive request 320. Request 320 may include, for example, a request for resources (i.e., “resource request information”) to perform the operation that user device 110-1 is unable to perform); 
in response to receiving the resource request information, extracting, by the IaaS base, allocable physical CPU resources from a resource information repository ([0030] Management server 120 may query the database (i.e., “resource information repository”), associated with management server 120, for identifications of available resources (e.g., in user devices 110-2 through 110-N) for request 320 (i.e., management server queries the database and determines, or “extracts” identifications of available, or “allocable” resources, such as processors, or “CPU” (see [0012]))); 
allocating a first physical central processing unit (CPU) […] by the IaaS base ([0012] If the management server receives a request for available resources from a particular user device, the management server may identify available resources and may allocate one or more of the available resources to the particular device (i.e., management server allocates processor resources in response to the request)) […]

	While KRUMPE teaches an IaaS base allocating processing resources to user devices, KRUMPE does not explicitly disclose:
allocating a first physical central processing unit (CPU) to a virtual CPU of a virtual machine implemented on a server, by the IaaS base […] 
selecting a second physical CPU […] and 
pinning the second physical CPU to each virtual CPU of the virtual machine.

	However, in analogous art, ANAND teaches:
allocating a first physical central processing unit (CPU) ([0028] FIG. 1 shows a sample prior art node 100 in a NUMA-topology computer system. The specific node 100 in FIG. 1 includes a processor chip 102 (i.e., a node represents a physical processor, or “CPU”)) to a virtual CPU ([0046] Each virtual processor (i.e., virtual “CPU”) includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor)) of a virtual machine ([0031] Each logical partition (i.e., “virtual machine”) also includes virtual processors)  implemented on a server (Fig. 3, Computer system 300 (i.e., “server” implementing the logical partitions 310A, 310B, and 310C)), by the IaaS base ([0004] The Power Systems computer system developed by IBM is an example of a computer system that supports logical partitioning (i.e., IBM’s power systems computer system is an example of an IaaS system)) […] 
selecting a second physical CPU […] and pinning the second physical CPU to each virtual CPU of the virtual machine ([0049] If there is no physical processor available that corresponds to the home node parameter (step 1320=NO), but a physical processor outside of the home node but within the node group is available (step 1340=YES), the partition manager runs the virtual processor on a physical processor outside of the home node with within the node group (step 1350). If there is no physical processor outside of the home node but within the node group that is available (step 1340-NO), the partition manager runs the virtual processor on a physical processor corresponding to the home node parameter in the virtual processor (step 1360), which is a physical processor on a node different than the home node parameter for the task (i.e., another physical processor node of the node group is assigned, or “pinned” to the virtual processor in the logical partition in addition to the allocated home node). [0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is associated with, and therefore capable of being “pinned” to every virtual processor of logical partitions B and C in the manner described above in [0049])).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined ANAND’s teaching of allocating CPUs to virtual processors of virtual machines, and to assign, or pin additional CPUs to the virtual processors, with KRUMPE’s teaching of allocating processor resources in response to a request, to realize, with a reasonable expectation of success, a system that allocates CPUs in response to a request, as in KRUMPE, to virtual CPUs, as in ANAND. A person of ordinary skill would have been motivated to make this combination to allow NUMA optimizations to be performed to improve performance (ANAND [0006]).

While ANAND teaches allocating a first and second physical CPU to a virtual CPU, the combination of KRUMPE and ANAND does not explicitly disclose:
allocating a first physical central processing unit (CPU) […] and activating the virtual machine;
selecting a second physical CPU satisfying a user requirement after the virtual machine is activated;

However, in analogous art, BLYTHE teaches:
allocating a first physical central processing unit (CPU) […] and activating the virtual machine; selecting a second physical CPU satisfying a user requirement after the virtual machine is activated; ([0054] The CPU selector function starts by assigning the JVM to a single CPU in a first experiment (i.e., in a first iteration). If the resulting CPU utilization is high, a subsequent experimental configuration in a next iteration might add an additional processor to the CPU affinity to determine whether the performance of the application could benefit from additional CPUs being allocated to the JVM (i.e., the single CPU is assigned before the JVM is started, and additional CPUs are assigned, or “pinned” after the JVM is started). [0030] Not only a single tunable parameter, but assorted tunable parameters may be adjusted to obtain desired application performance (i.e., desired performance represents a “user requirement” that is satisfied by adding the additional processor. In other words, the additional processor satisfies the user requirement by enabling a desired performance to be met)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined BLYTHE’s teaching of allocating a first CPU, activating a virtual machine, and allocating additional CPUs after the activation to satisfy a performance requirement, with the combination of KRUMPE and ANAND’s allocation technique, to realize, with a reasonable expectation of success, a system that allocates first and second CPUs to a virtual CPU, as in ANAND, where the first CPU is allocated before a virtual machine is started, and the second CPU is allocated after the virtual machine is started, as in BLYTHE. A person of ordinary skill would have been motivated to make this combination to tune parameters to obtain a desired application performance (BLYTHE [0030]).

Regarding claim 4, ANAND further teaches:
causing the computer to further perform the operations comprising:
extracting physical CPUs which are not exclusive ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node)) and are capable of performing a plurality of services ([0031] After a task is dispatched to a virtual processor, the partition manager 350 finds a suitable physical processor to run the virtual processor (i.e., physical processors are capable of performing a plurality of tasks, or “services” by running the associated virtual processors)); and selecting the second physical CPU from the extracted physical CPUs which are not exclusive ([0049] If there is no physical processor available that corresponds to the home node parameter (step 1320=NO), but a physical processor outside of the home node but within the node group is available (step 1340=YES), the partition manager runs the virtual processor on a physical processor outside of the home node with within the node group (step 1350). If there is no physical processor outside of the home node but within the node group that is available (step 1340-NO), the partition manager runs the virtual processor on a physical processor corresponding to the home node parameter in the virtual processor (step 1360), which is a physical processor on a node different than the home node parameter for the task (i.e., another physical processor node of the node group is assigned, or “pinned” to the virtual processor in the logical partition in addition to the allocated home node)).

Regarding claim 5, it is a method claim comprising limitations that are similar to those of claim 1, and is therefore rejected for at least the same rationale.

Regarding claims 6 and 7, they are apparatus claims comprising limitations that are similar to those of claims 1, and 4 respectively, and are therefore rejected for at least the same rationale.

Regarding claim 8, ANAND further teaches:
wherein the resource extraction unit excludes an exclusive physical CPU that performs a specific service from the selection target of the first physical CPU ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node performing specific tasks for Virtual Processors 330A)). [0046] Each virtual processor includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor, and is selected from the pool of shared physical processor nodes that excludes the exclusive processing node)).

Regarding claim 10, ANAND further teaches:
selecting the first physical CPU to be allocated in order to activate the virtual machine, in accordance with use states of a plurality of physical CPUs in the server ([0049] If there is no physical processor available that corresponds to the home node parameter (step 1320=NO), but a physical processor outside of the home node but within the node group is available (step 1340=YES), the partition manager runs the virtual processor on a physical processor outside of the home node with within the node group (step 1350) (i.e., using availability of physical processors to determine a selection of a physical processor to be allocated represents using a “use state” of the physical processors)).

Regarding claim 12, it is a method claim comprising limitations similar to those of claim 4, and is therefore rejected for at least the same rationale.

Regarding claim 15, KRUMPE further teaches:
the IaaS base comprises: a resource management unit, implemented with one or more processors, configured to update a resource management table based upon the selected first physical CPU; and a virtual machine control unit, implemented with one or more processors, configured to activate the virtual machine ([0018] Management server 120 may include one or more server devices, or other types of computation (i.e., processors that “implement” the management server) and communication devices that gather, process, search, and/or provide information in a manner described herein. In one example implementation, management server 120 may include cloud management software (i.e., “resource management unit”)…that connects management server 120 with hypervisors provided in user devices 110, via network 130. Management server 120 may receive resource availability information associated with resources of user devices 110 and may store the resource availability information in a database associated with management server 120 (i.e., in storing resource availability information in a database, the Management server “updates a resource management table” in the database). [0052] Receiving, via the hypervisor, a request for resources from the management server (block 670), launching a second guest operating via the hypervisor and processing the request with the second guest operating system (block 680) (i.e., since the request for resources from the management server causes the guest operating system to be launched, or “activated”, it is understood that the management server “activates” the guest operating system of the virtual machine)).  

Regarding claim 17, it comprises limitations similar to those of claim 15, and is therefore rejected to at least the same rationale.

Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KRUMPE, in view of ANAND, in view of BLYTHE, as applied to claims 1, and 10 above, and in further view of TSUSHIMA et al. Pub. No.: US 2009/0150896 A1 (hereafter TSUSHIMA).

TUSHIMA was cited in the previous PTO-892 dated 6 July 2022.

Regarding claim 2, BLYTHE further teaches:
causing the computer to further perform the operations comprising:
selecting the first physical CPU to be allocated in order to activate the virtual machine ([0054] The CPU selector function starts by assigning the JVM to a single CPU in a first experiment (i.e., in a first iteration) (i.e., the first iteration of experiment allocates a physical CPU to run, or “activate” the JVM)).

While BLYTHE teaches allocating a physical CPU to activate a virtual machine, the combination of KRUMPE, ANAND, and BLYTHE does not explicitly disclose:
selecting the first physical CPU to be allocated […] in accordance with use states of a plurality of physical CPUs in the server;

However, in analogous art, TSUSUSHIMA teaches:
selecting the first physical CPU to be allocated […] in accordance with use states of a plurality of physical CPUs in the server ([0074] In Step S3, the virtualization software 300 judges whether or not any of the physical CPUs whose operation state 3411 is "normal" can be allocated the virtual CPU requested by the management console 500. The allocation of the virtual CPU requested by the management console 500 to a physical CPU is judged as executable when a value determined by subtracting the sum of the allocation ratios of virtual CPUs that are allocated to the physical CPU from 100% is equal to or larger than the allocation ratio of the virtual CPU requested to be created. Then, the virtualization software 300 proceeds to Step S4 (i.e., step S4 allocates the physical CPU to the virtual CPU as the “first physical CPU” based on an operation state being normal, the operation state indicating whether the physical CPU is in use, or whether it is in a “sleep state”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined TSUSHIMA’s teaching of allocating a physical CPU to a virtual CPU based on a usage state, with the combination of KRUMPE, ANAND, and BLYTHE’s teaching of allocating a physical CPU in order to start a virtual machine, to realize, with a reasonable expectation of success, a system that performs an allocation of a virtual CPU of a virtual machine to a physical CPU based on a use state, as in TSUSHIMA, to start the virtual machine, as in BLYTHE. A person of ordinary skill would have been motivated to make this combination so that power consumption can be reduced by controlling an association between virtual CPUs and physical CPUs to optimize the number of physical CPUs that are sleeping (TSUSHIMA [0011]).

Regarding claim 3, ANAND further teaches:
excluding an exclusive physical CPU that performs a specific service from the selection target of the first physical CPU ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node performing specific tasks for Virtual Processors 330A)). [0046] Each virtual processor includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor, and is selected from the pool of shared physical processor nodes that excludes the exclusive processing node)).

	TSUSHIMA further teaches:
setting a physical CPU that does not perform a service ([0076] In Step S6, which is reached when Step S2 finds no physical CPU whose operation state 3411 is “normal” and that can be allocated a new virtual CPU, the virtual CPU-physical CPU allocation table 341 is searched for a physical CPU whose operation state 3411 is “sleep”. When there is a physical CPU whose operation state 3411 is “sleep”, the virtualization software 300 proceeds to Step S7, in which this physical CPU is activated after changing the operation state 3411 of this physical CPU “normal”. The virtualization software 300 selects the activated physical CPU as the physical CPU to which the requested virtual CPU is to be allocated (i.e., a physical CPU that is in a sleep state, meaning it is not performing any tasks, or services, is a potential target for allocation to a created virtual CPU)) and a physical CPU that simultaneously performs a plurality of services as selection targets of the first physical CPU ([0074] The allocation of the virtual CPU requested by the management console 500 to a physical CPU is judged as executable when a value determined by subtracting the sum of the allocation ratios of virtual CPUs that are allocated to the physical CPU from 100% is equal to or larger than the allocation ratio of the virtual CPU requested to be created (i.e., a physical CPU performing (plural) tasks of other virtual CPUs is a target for allocation to the created virtual CPU when the physical CPU has the capacity to execute the task of the created virtual CPU)).

Regarding claim 11, it is a method claim comprising limitations similar to those of claim 3, and is therefore rejected for at least the same rationale.

Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KRUMPE, in view of ANAND, in view of BLYTHE, as applied to claims 1, 5, and 6 above, and in further view of FORMANEK et al. Pub. No.: US 2018/0239648 A1 (hereafter FORMANEK).

Regarding claim 9, BLYTHE further teaches:
pinning the second physical CPU to each virtual CPU of the virtual machine includes: updating a virtual machine setting file ([0037] In step 320, runtime metrics are measured. More specifically, in step 320, a utilization rate of the processing units allocated to the JVM for executing the application may be measured. [0040] In Table 1, Ei is the experiment index, Ds is the start time (milliseconds), De is the end time (milliseconds), the CPUa, CPUb . . . are the list of CPUs (with affinity) (i.e., as each CPU is pinned, the table of runtime metrics, representing a “virtual machine setting file” is updated with the additional CPU identifiers));

While ANAND teaches allocation and pinning of CPU resources, the combination of KRUMPE, ANAND, and BLYTHE does not explicitly disclose:
reactivating the virtual machine.

However, in analogous art, FORMANEK teaches:
reactivating the virtual machine ([0004] If an allocation needs to be changed, virtual machines may be migrated from one computing unit to another. Migration may be performed on virtual machines while their execution continues (so-called “live migration”), or may require shutting down (so-called “cold migration”) or suspending (so-called “warm migration”) a respective virtual machine on one computing host and restarting (i.e., “reactivating”) the virtual machine on another computing host (i.e., a change in allocation represents when a CPU is allocated, or when it is “pinned” to a virtual machine, and necessitates a virtual machine restart)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined FORMANEK’s teaching of restarting a virtual machine when a resource allocation has changed, with the combination of KRUMPE, ANAND, and BLYTHE’s teaching of allocating and pinning physical CPUs to virtual CPUs of virtual machines, to realize, with a reasonable expectation of success, a system that performs an allocation and pinning of physical CPUs to virtual CPUs, as in ANAND, which requires a restart of the virtual machine, as in FORMANEK. A person of ordinary skill would have been motivated to make this combination to enable virtual machines to function properly after an allocation or pinning of physical resources has changed.

Regarding claims 13, and 14, they are claim comprising limitations similar to those of claim 9, and is therefore rejected for at least the same rationale.

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KRUMPE, in view of ANAND, in view of BLYTHE, as applied to claims 5, and 6 above, and in further view of. AHMED et al. Pub. No.: US 2018/0270164 A1 (hereafter AHMED).

Regarding claim 16, while KRUMPE discloses a management server that performs resource allocation, the combination of KRUMPE, ANAND, and BLYTHE does not explicitly disclose:
the IaaS base is configured to transmit a resource assignment response.  

However, in analogous art, AHMED teaches:
the IaaS base is configured to transmit a resource assignment response ([0021] In response to receiving the request for resources to execute the tasks within the task set, cluster manager 404 (i.e., “IaaS base”) allocates the resources of various worker nodes 406. [0027] In a preferred embodiment, the CAT is the most recently computed time period between driver 402 sending a request for resources to the cluster manager 404 and receipt by driver 402 of a message from cluster manger 404 confirming allocation of the requested resources (i.e., the message confirming allocation of the resources represents a “resource assignment response” from the cluster manager)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined AHMED’s teaching of a cluster manager that allocates resources, and provides a message confirming the allocation, with the combination of KRUMPE, ANAND, and BLYTHE’s teaching of a management server that allocates resources, to realize with a reasonable expectation of success, a system comprising a management server that allocates resources, as in KRUMPE, which provides a message confirming the allocation, as in AHMED. A person having ordinary skill would have been motivated to make this combination to provide improved load balancing and fault recovery (AHMED [0005]).

Regarding claim 18, it comprises limitations similar limitations to those of claim 16, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VENKATARAMAN et al. Pub. No.: US 2008/0052397 A1 discloses a resource selector that receives a set of resource requirements, and queries a resource database to receive a set of all available resources in an system, perform allocation of the resources that satisfy the requirements, and transmit a result of the allocating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195